DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed July 11, 2022. 
Claims 1 and 11 have been amended.
Claims 1-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-22, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea and integrate the abstract idea into practical application. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below. Applicant’s arguments are not persuasive.
With regard to the limitations of claims 1-22, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Claim Objections
Claims 1-22 are objected to because claims 1 and 11 recite “directing, via to a graphical user interface”. The claim language does not make sense and Examiner feels it is a typographical mistake meant to read “directing, via a graphical user interface”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-10 are directed toward a process and claims 11-22 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a system for scoring business indices, the system comprising: a graphical user interface (GUI); and a non-transitory computer readable medium having stored thereon software instructions, wherein, when performed by a processor, the software instructions are operable to: determine a sentiment score for an article, as directed by the GUI; tag the article with an entity, selected via the GUI, and one or more signals of a plurality of signals, selected via the GUI; display, via the GUI, a daily sentiment score, over time, according the entity; and determine an average sentiment score, as directed by the GUI, according the daily sentiment score and a predetermined time period, selected via the GUI (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing meeting and use data for a resource, determining the resource is not being used if no response is received, and then making the resource available if it is not being used, which is managing relationships and interactions. The Applicant’s claimed limitations are merely analyzing resource scheduling to determine if the resource is actually being used to make the resource available if not in use, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a system, the system comprising: a graphical user interface (GUI); and a non-transitory computer readable medium having stored thereon software instructions, wherein, when performed by a processor, the software instructions are operable to: as directed by the GUI; selected via the GUI, selected via the GUI; via the GUI, as directed by the GUI, selected via the GUI” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “a system, the system comprising: a graphical user interface (GUI); and a non-transitory computer readable medium having stored thereon software instructions, wherein, when performed by a processor, the software instructions are operable to” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-10 and 12-22 further narrow the abstract idea and present no additional elements (See PEG 2019 and MPEP 2106.05).
The claimed “a system, the system comprising: a graphical user interface (GUI); and a non-transitory computer readable medium having stored thereon software instructions, wherein, when performed by a processor, the software instructions are operable to” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-10; and System claims 11-22 recite a system, the system comprising: a graphical user interface (GUI); and a non-transitory computer readable medium having stored thereon software instructions, wherein, when performed by a processor, the software instructions are operable to; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraph 0016. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a system, the system comprising: a graphical user interface (GUI); and a non-transitory computer readable medium having stored thereon software instructions, wherein, when performed by a processor, the software instructions are operable to: as directed by the GUI; selected via the GUI, selected via the GUI; via the GUI, as directed by the GUI, selected via the GUI” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-10 and 12-22 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-22: Claims 1 and 11 recite “a system for scoring business indices, the system comprising: a graphical user interface (GUI); and a non-transitory computer readable medium having stored thereon software instructions, wherein, when performed by a processor, the software instructions are operable to: determine a sentiment score for an article, as directed by the GUI; tag the article with an entity, selected via the GUI, and one or more signals of a plurality of signals, selected via the GUI; display, via the GUI, a daily sentiment score, over time, according the entity; and determine an average sentiment score, as directed by the GUI, according the daily sentiment score and a predetermined time period, selected via the GUI”. The Applicant’s originally filed specification has no support for inputting data, selecting data, or directing data via a GUI. Applicant’s figures so some details on what could be displayed on a GUI, but Applicant’s specification only mentions an interface of any kind once in Paragraph 0029 reciting a GUI button for displaying certain pieces of data, not inputting or selecting specific pieces of data as claimed. Therefore the rejections are rejected under 35 USC 112a as reciting new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godbole et al. (US 2008/0270116 A1) in view of Sisk (US 2013/0138577 A1).

Regarding Claims 1 and 11: Godbole et al. teach a system for scoring business indices, the system comprising: a graphical user interface (GUI); and a non-transitory computer readable medium having stored thereon software instructions, wherein, when performed by a processor, the software instructions are operable to (See Figure 12 and Paragraphs 0077-0078): 
determine a sentiment score for an article, as directed by “input” (See Figure 2, Paragraph 0025 – “sentiment analysis system for news and blog entities has been built on top of the language text analysis system. Using the system, public sentiment on each of a plurality of tracked entities is determined over time. The sentiment may be monitored and aggregated over partial references in many documents”, Paragraph 0042 – “determining a sentiment lexicon 101 runs in more than one iteration. A first iteration calculates a preliminary score estimate for each word as described above 203”, Paragraph 0048, and claim 1); 
tag the article with an entity, selected via “input”, and one or more signals, of a plurality of signals, selected via “input” (See Figure 2, Figure 3, Abstract – “labeling seed words in the plurality of texts as positive or negative”, Paragraph 0026 – “perform spidering and article classification, named entity recognition, juxtaposition analysis, synonym set identification, and temporal and spatial analysis”, Paragraph 0037, Paragraph 0040 – “associates a polarity (positive or negative) to each word 201 and queries both the synonyms and antonyms 202”, Paragraph 0049 – “identifying a position of an entity in the input texts 401 and identifying a position of the sentiment lexicon terms in the input texts 402”, and claim 1); 
display, via the GUI, a daily sentiment score, over time, according the entity (See Figure 2, Figure 3, Figure 5, Figure 6, Paragraph 0048 – “The input texts are processed 302 and for each entity in a database, a statistical sentiment is determined 303”, Paragraph 0055 – “Entity polarity i is evaluated using sentiment data for that day (day i) only”, and Paragraph 0059); 
and determine an average sentiment score, as directed by “input”, according the daily sentiment score and a predetermined time period selected via “input” (See Figure 2, Figure 3, Paragraph 0060 – “time-weighted averaging or frequency-weighted averaging may be used”, and Paragraph 0065 – “A score is determined for every entity in substantially the same manner as polarity scores, except by aggregating all entity sentiment data over the entire period of time (versus day-to-day totals)”).  

Godbole et al. do not specifically disclose directed by the “GUI” and selected via the “GUI”. However, Sisk further teaches directed by the “GUI” and selected via the “GUI” (See Figures 1-4, Paragraphs 0039-0040, Paragraph 0044, and Paragraph 0046). 
The teachings of Godbole et al. and Sisk are related because both are analyzing sentiment in text of documents to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the sentiment analysis system of Godbole et al. to incorporate the GUI features of Sisk in order to allow a user to more easily navigate to the data the user needs.

Regarding Claims 2 and 12: Godbole et al. in view of Sisk teach the limitations of claim 11. Godbole et al. further teach wherein the sentiment score for the article is based on a plurality of sentence sentiments (See Figure 2, Abstract, Paragraph 0023 – “assign scores indicating positive or negative opinion to each distinct entity in an input text corpus”, Paragraph 0025 – “sentiment analysis system for news and blog entities has been built on top of the language text analysis system. Using the system, public sentiment on each of a plurality of tracked entities is determined over time. The sentiment may be monitored and aggregated over partial references in many documents”, Paragraph 0042 – “determining a sentiment lexicon 101 runs in more than one iteration. A first iteration calculates a preliminary score estimate for each word as described above 203”, and Paragraph 0051).  

Regarding Claims 3 and 13: Godbole et al. in view of Sisk teach the limitations of claim 11. Godbole et al. further teach wherein the article is one of a plurality of articles published on a particular day, and wherein the daily sentiment score is based on a plurality of sentiment scores corresponding to the plurality of articles published on the particular day (See Figure 2, Abstract, Paragraph 0023 – “assign scores indicating positive or negative opinion to each distinct entity in an input text corpus”, Paragraph 0025 – “sentiment analysis system for news and blog entities has been built on top of the language text analysis system. Using the system, public sentiment on each of a plurality of tracked entities is determined over time. The sentiment may be monitored and aggregated over partial references in many documents”, Paragraph 0048 – “The input texts are processed 302 and for each entity in a database, a statistical sentiment is determined 303”, Paragraph 0055 – “Entity polarity i is evaluated using sentiment data for that day (day i) only” (Equation 3), and Paragraph 0074).  

Regarding Claims 4 and 14: Godbole et al. in view of Sisk teach the limitations of claim 11. Godbole et al. further teach wherein the entity is one of a company, an industry, and a person (See Figure 2, Abstract, Paragraph 0023 – “assign scores indicating positive or negative opinion to each distinct entity in an input text corpus”, Paragraph 0025 – “sentiment analysis system for news and blog entities has been built on top of the language text analysis system. Using the system, public sentiment on each of a plurality of tracked entities is determined over time. The sentiment may be monitored and aggregated over partial references in many documents”, Paragraph 0042, and Paragraphs 0073-0075 – “National Basketball Association (NBA) … a measure of the "happiness" of the world … industrial world”).  

Regarding Claims 5 and 15: Godbole et al. in view of Sisk teach the limitations of claim 11. Godbole et al. do not specifically disclose the following. However, Sisk further teaches wherein the plurality of signals comprise signals associated with a risk (See Figure 1, Figure 3, Figure 4, Figure 5, Paragraph 0007 – “the relevance of risk-related words in annual reports for predicting negative returns”, Paragraph 0011 – “These statistical risk indicators are used by investment firms to determine a risk-reward profile of a stock, bond or other instrument-based investment vehicle such as a mutual fund. In the case of a mutual fund, for example, a positive or negative Alpha of 1.0 means that the mutual fund has outperformed its benchmark index”, Paragraph 0051 – “applies sentiment analysis and arrive at one or more sentiment scores associated with a document as it relates to each company identified”, Paragraph 0057 – “generate signals based on extreme sentiment, e.g., company-specific day signals”, and the Examiner interprets the sentiment scoring engine in Figure 4 of Sisk takes into account statistical risk indicators and positive or negative alpha values found in documents to help determine sentiment for each company).  
The teachings of Godbole et al. and Sisk are related because both are analyzing sentiment in text of documents to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the sentiment analysis system of Godbole et al. to incorporate the risk variable of Sisk in order to better analyze how risk affects sentiment for an entity.

Regarding Claims 6 and 16: Godbole et al. in view of Sisk teach the limitations of claim 11. Godbole et al. do not specifically disclose the following. However, Sisk further teaches wherein the plurality of signals comprise signals associated with an indication of growth (See Figure 1, Figure 3, Figure 4, Figure 5, Paragraph 0007 – “the relevance of risk-related words in annual reports for predicting negative returns”, Paragraph 0011 – “These statistical risk indicators are used by investment firms to determine a risk-reward profile of a stock, bond or other instrument-based investment vehicle such as a mutual fund. In the case of a mutual fund, for example, a positive or negative Alpha of 1.0 means that the mutual fund has outperformed its benchmark index”, Paragraph 0051 – “applies sentiment analysis and arrive at one or more sentiment scores associated with a document as it relates to each company identified”, Paragraph 0057 – “generate signals based on extreme sentiment, e.g., company-specific day signals”, and the Examiner interprets the sentiment scoring engine in Figure 4 of Sisk takes into account statistical risk indicators and positive or negative alpha values found in documents to help determine sentiment for each company).  
The teachings of Godbole et al. and Sisk are related because both are analyzing sentiment in text of documents to make determinations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the sentiment analysis system of Godbole et al. to incorporate the growth variable of Sisk in order to better analyze how growth affects sentiment for an entity.

Regarding Claims 7 and 17: Godbole et al. in view of Sisk teach the limitations of claim 11. Godbole et al. further teach wherein the plurality of signals comprise signals associated with one or more of an environmental concern, a social concern, and a governance concern (See Figure 2, Abstract, Paragraph 0023 – “assign scores indicating positive or negative opinion to each distinct entity in an input text corpus”, Paragraph 0025 – “sentiment analysis system for news and blog entities has been built on top of the language text analysis system. Using the system, public sentiment on each of a plurality of tracked entities is determined over time. The sentiment may be monitored and aggregated over partial references in many documents”, Paragraph 0042, and Paragraphs 0073-0075 – “National Basketball Association (NBA) … a measure of the "happiness" of the world … industrial world”).  

Regarding Claims 8 and 18: Godbole et al. in view of Sisk teach the limitations of claim 11. Godbole et al. further teach wherein at least one of the plurality of signals is associated with an index and a component index (See Figure 2, Figure 3, Abstract, Paragraph 0023 – “assign scores indicating positive or negative opinion to each distinct entity in an input text corpus”, Paragraph 0028, Paragraph 0030 – “a positive correlation (coefficient 0.372) between a sentiment index and the approval ratings”, Paragraph 0032, Paragraph 0035, Paragraph 0048 – “a sentiment index is determined based on a rank of the statistical sentiment 304”, and the Examiner interprets an index to be the sentiment index and a component index to be the rank of the statistical sentiment as taught by Godbole et al).  

Regarding Claims 9 and 19: Godbole et al. in view of Sisk teach the limitations of claim 11. Godbole et al. further teach wherein the daily sentiment score is one of a plurality of daily sentiment scores corresponding to the predetermined time period, and wherein the average sentiment score is based on a weighted average of the plurality of daily sentiment scores (See Figure 2, Figure 3, Paragraph 0060 – “time-weighted averaging or frequency-weighted averaging may be used”, and Paragraph 0065 – “A score is determined for every entity in substantially the same manner as polarity scores, except by aggregating all entity sentiment data over the entire period of time (versus day-to-day totals)”).  

Regarding Claims 10 and 20: Godbole et al. in view of Sisk teach the limitations of claim 11. Godbole et al. further teach wherein the plurality of signals comprise signals associated with a potential for bankruptcy (See Figure 2, Figure 3, Figure 6, and Paragraph 0031 – “the revelation of irregular accounting practices at Enron Corporation is tracked--Enron collapsed dramatically from one of the most respected U.S. corporations into bankruptcy over the last quarter of the year 2001. This decline is captured in Enron's sentiment time series, shown in FIG. 6”).  

Regarding Claims 21 and 22: Godbole et al. in view of Sisk teach the limitations of claim 11. Godbole et al. further teach wherein the software instructions are operable to: combine a plurality of articles from a plurality of unique data sources; and calculate one or more sub-indices according to the combined plurality of articles (See Figure 2, Abstract, Paragraph 0023 – “assign scores indicating positive or negative opinion to each distinct entity in an input text corpus”, Paragraph 0025 – “sentiment analysis system for news and blog entities has been built on top of the language text analysis system. Using the system, public sentiment on each of a plurality of tracked entities is determined over time. The sentiment may be monitored and aggregated over partial references in many documents”, Paragraph 0048 – “The input texts are processed 302 and for each entity in a database, a statistical sentiment is determined 303. Further, given the statistical sentiment, a sentiment index is determined based on a rank of the statistical sentiment 304”, Paragraph 0055 – “Entity polarity i is evaluated using sentiment data for that day (day i) only” (Equation 3), and Paragraph 0074).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683